Appeal from a judgment of the Supreme Court, Ulster County, dismissing, following a hearing, appellant’s writ of habeas corpus. Appellant was released from custody on February 16, 1972 having served the full sentence imposed upon him. Accordingly, the appeal should be dismissed as moot (CPLR 7002, subd. [a]; People ex rel. La Bar v. Wilkins, 18 N Y 2d 894; People ex rel. Brown v. New York State Bd. of Parole, 17 N Y *6092d 809). Appeal dismissed, without costs. Staley, Jr., J. P., Cooke, Sweeney, Kane and Reynolds, JJ., concur.